Citation Nr: 0527076	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

In the veteran's July 2003 notice of disagreement, he 
asserted that he experienced hypertension, defective vision 
and prostatitis that began during service.  Those claims have 
not been addressed by the RO and are not before the Board for 
review.   As such, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Sinusitis, arthritis, diabetes mellitus and/or hearing 
loss were not incurred in or aggravated by active service, 
nor were arthritis or diabetes mellitus presumed to have been 
incurred during service.


CONCLUSIONS OF LAW

1.  Criteria to establish service connection for sinusitis 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Criteria to establish service connection for arthritis of 
multiple joints have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  Criteria to establish service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Criteria to establish service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was first given to the veteran in 
July 2002, which is prior to the initial AOJ decision of 
September 2002.  Thus, it was sent to the veteran before the 
adverse decision by the RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in July 2002 and 
December 2003.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decision on appeal and the Statement of the 
Case as to the specific reasons why his particular claims 
were being denied and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the Statement of the Case.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him the opportunity to 
give testimony before an RO hearing officer and/or the Board 
even though he declined such an opportunity.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file.  

The Board notes that the veteran has requested that treatment 
records dated earlier than 2001 be obtained and that he be 
scheduled for a VA physical examination.  A review of the 
record reveals, however, that VA has met its duty to assist 
the veteran and that additional records and/or current 
examination report will not produce evidence necessary to 
substantiate his claims.  Specifically, the veteran's 
assertions are not that he began experiencing symptoms of 
diabetes or arthritis within one year of discharge of 
service, but within two or three years of discharge, so 
obtaining earlier treatment records will not assist in 
showing that his disabilities began within a presumptive 
period.  Service medical records and subsequent post-service 
treatment records are sufficient upon which to decide the 
claims on appeal.  Additionally, a medical examination is not 
required under 38 C.F.R. Section 3.159(c)(4) because there is 
no competent medical evidence establishing that the veteran 
experienced an event, injury or disease during service that 
could be associated with a currently diagnosed disability.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that he was treated for a cold during 
service and believes that was the beginning of sinusitis; 
that he was advised by a service physician upon discharge 
from service that one day he would experience arthritis; that 
he was diagnosed as having diabetes mellitus in 1948 or 1949 
and believes that the disorder could have begun during his 
period of active service; and, that he was exposed to 
aircraft noises during service and later developed bilateral 
hearing loss.  The veteran's service records do show that he 
was treated in late 1944 and early 1945 for a head cold and 
recovered without sequelae.  The veteran did not have a 
diagnosed chronic disability at the time of his separation 
examination in February 1946 and there is no suggestion in 
the records that the veteran complained of any currently 
diagnosed disability at the time of the separation 
examination.

The first record of post-service treatment is dated in 1963, 
some fifteen years subsequent to discharge from service, when 
the veteran applied for hospital treatment or domiciliary 
care.  In 1986, the veteran submitted an application for 
nonservice-connected pension benefits and asserted that he 
had high blood pressure and arthritis.  Upon VA examination 
in October 1986, the veteran complained of shoulder, back and 
heel pain as well as hypertension, gout, prostate problems, 
and urinary tract infections.  The examiner diagnosed 
arthritis, hypertension by history, poor vision corrected 
with glasses, and chronic prostatitis.  Pension benefits were 
ultimately granted based upon the diagnosed disabilities.

The veteran submitted an application for VA compensation 
benefits in July 2002 and reported that he had sinus 
problems, arthritis, diabetes, and hearing loss.  VA 
treatment records show that the veteran is currently treated 
on a periodic basis for each of the disabilities mentioned.  
There is, however, no suggestion in the medical records of a 
link between currently diagnosed disabilities and the 
veteran's service performed over fifty years ago.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Additionally, the veteran seeks service connection for 
arthritis and diabetes mellitus, two disorders deemed to be 
chronic diseases under 38 C.F.R. Section 3.309(a).  Service 
connection may be granted under 38 C.F.R. Section 3.307(a)(3) 
if the evidence shows that a chronic disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in February 1946, the 
evidence must show that the chronic diseases manifest to a 
degree of ten percent by February 1947 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Given the evidence as outlined above, the Board finds that 
the medical evidence does not support the veteran's 
contention that sinusitis, arthritis, diabetes and/or hearing 
loss began during service.  The veteran's service medical 
records are void of any record of treatment for the 
disabilities here at issue and his post-service VA records 
show that he did not even mention any disability other than 
arthritis and high blood pressure upon his first application 
for VA benefits in 1986.  Treatment for a cold on several 
occasions during the winter months of 1944 and 1945 with no 
follow-up or subsequently diagnosed sinusitis does not rise 
to the level of showing the existence of a chronic disability 
during service.  Additionally, the veteran's own statements 
reflect his recollection that diabetes was diagnosed over one 
year after discharge from service and that he was merely 
advised during service that he might one day experience 
arthritis.  Thus, the evidence as a whole does not show that 
sinusitis, arthritis, diabetes, or hearing loss began during 
service or within one year of discharge from service.

The veteran has specifically requested that the benefit of 
the doubt be exercised in his favor in granting the claims on 
appeal.  The Board points out that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  

In this case, the evidence of record does not include an 
approximate balance of positive and negative evidence as the 
only evidence in favor of the veteran's claims is his own 
statements.  The veteran does not have medical training and 
is not competent to offer medical opinions so his statements, 
standing on their own, are insufficient to establish a 
relationship between a current disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the Board finds that absent competent medical evidence of a 
currently diagnosed disability that began during service or 
within one year of discharge from service, the claims must be 
and hereby are denied.


ORDER

Service connection for sinusitis is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


